Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because reference character ‘203’ has been used to designate both an “audiovisual monitoring system” and an “audiovisual monitoring module” (see e.g. pages 13 and 15 of the specification as originally filed). The terms ‘system’ and ‘module’ are not interchangeable and appear to refer to different elements.   
Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to a method, while claims 11-20 are drawn to a system, each of which is within the four statutory categories (i.e. a process and a machine). 

Step 2A(1)
Independent claim 1 recites, in part, performing the steps of capturing a data stream of a medical visit in a controlled medical environment, collecting a request for a telemedicine consultation, performing a summary extraction to select portions of the data stream, generating an audiovisual summary, and transmitting the audiovisual summary to a telemedicine provider.
 These steps fall within the scope of managing personal behavior or interactions between people, and therefore fall within the scope of a method of organizing human activity. Fundamentally the process is that of generating a summary of a medical visit using audiovisual data and providing that summary to a medical provider. The steps are analogous to those performed by a medical scribe as part of generating patient reports and visit summaries.

Independent claim 11 recites similar limitations and also recites an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1 and 11 recite the additional elements of a) an audiovisual monitoring module recited as capturing the data stream and collecting the request for a telemedicine consultation, b) a plurality of medical devices also recited as used in capturing the data stream, and c) a summarization service module recited as performing the summary extraction, generating the summary, and transmitting the summary. 

Paragraph 58 of the specification as originally filed states that “the audiovisual monitoring module 203 may be implemented by standard methods and equipment.” Further disclosure of the structure of the audiovisual is not provided in paragraph 58 or elsewhere in the specification or drawings. Given the lack of any disclosed hardware, the audiovisual monitoring module is given its broadest reasonable interpretation as a generic computing device.
Paragraph 48 states that the medical devices “may perform acquisition of medical measurements,” while paragraph 63 provides “vital signs and other measurements” as example types of data outputted by medical devices. However, no disclosure is provided of any specific devices or structure. Given the lack of any disclosed hardware, the medical devices are given their broadest reasonable interpretation as generic sensing devices.
Paragraph 53 states that the system “further includes a summarization service module 104 that receives data from a data stream…”. However, no disclosure is provided of any actual structure associated with the summarization service module. Given the lack of any disclosed hardware, the summarization service module is given its broadest reasonable interpretation as a generic computing device.

Each of the above elements only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools. For example, the audiovisual monitoring module is merely used as a tool to implement data processing functions such as capturing and collecting data and the summarization service module is likewise only broadly recited as implementing the data processing functions of extracting data, generating the summary, and transmitting the summary. These elements are therefore not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 11 only recite the audiovisual monitoring module, plurality of medical devices, and summarization service module as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims

Claims 2 and 12 recite receiving feedback from the telemedicine provider on the audiovisual summary; and improving the generation of the audiovisual summary using the feedback from the telemedicine provider. These limitations fall within the scope of the abstract idea as set out above. 
Claims 2 and 12 additionally recite the summarization service module as performing the functions of receiving the feedback and improving the generation of the summary.
Paragraphs 53 and 55 state that the system “further includes a summarization service module 104 that receives data from a data stream…” and that the summarization service module “may utilize feedback 110 by a telemedicine service provider 109 to improve report extraction and presentation.” However, no disclosure is provided of any actual structure associated with the summarization service module or associated functions. Given the lack of any disclosed hardware, the summarization service module is given its broadest reasonable interpretation as a generic computing device.
The above additional element therefore only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools. In this case, the summarization service module is merely used as a tool to implement the data processing functions of receiving the feedback and using the feedback to improve the generation of the summary. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 3 and 13 recite wherein the data stream is annotated with events before being transmitted. These limitations fall within the scope of the abstract idea as set out above. 
Claims 3 and 13 additionally recite the summarization service module as receiving the data stream.
As cited above, paragraph 53 states that the system “further includes a summarization service module 104 that receives data from a data stream…”. However, no disclosure is provided of any actual structure associated with the summarization service module. Given the lack of any disclosed hardware, the summarization service module is given its broadest reasonable interpretation as a generic computing device.
The above additional element therefore only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools. In this case, the summarization service module is merely used as a tool to implement the data processing function of receiving the data stream. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 4 and 14 recite identifying an individual in the controlled medical environment and include position and identity in the data stream. These limitations fall within the scope of the abstract idea as set out above.
Claims 4 and 14 additionally recite the controlled medical environment including a patient identification module which performs the function of identifying an individual and including position and identity in the data stream. 
Paragraph 60 discloses the patient identification module as including any of retina scanning devices, password identification, vision-based face recognition systems, and voice recognition systems. 
However, reciting a “module” which may be any of a number of different identity capture devices or techniques only amounts to mere instructions to implement functions within the abstract idea using computing elements as tools. In this case, the patient identification module is not recited as any specific type of hardware and is only broadly recited as identifying the patient and providing that identity. Implementing that function using generalized techniques such as a password only constitutes the use of the module as a tool to implement the associated function. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 5 and 15 recite transcribing speech into text and including the text in the data stream. These limitations fall within the scope of the abstract idea as set out above. 
Claims 5 and 15 additionally recite a) the controlled medical environment including a text transcription module which performs the function of transcribing speech into text, and b) the audiovisual monitoring module as providing the speech.
Paragraph 58 of the specification as originally filed states that “the audiovisual monitoring module 203 may be implemented by standard methods and equipment.” Further disclosure of the structure of the audiovisual is not provided in paragraph 58 or elsewhere in the specification or drawings. Given the lack of any disclosed hardware, the audiovisual monitoring module is given its broadest reasonable interpretation as a generic computing device.
Paragraph 61 discloses the text transcription module as a module “which may apply speech-to-text technology, which may be trained on samples of speech from similar clinical visits and may output annotations for the audiovisual data stream.” However, the disclosure does not provide further description of “speech-to-text technology” or what constitutes a “module.” The text transcription module is given its broadest reasonable interpretation as generic computer hardware or software.
 Each of the above elements only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools. The audiovisual monitoring module is merely used as a tool to implement the provision of captured speech and the text transcription module is only broadly recited as implementing the data processing function of converting speech to text. These elements are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 6 and 16 recite identify an individual's voice and transcribe the individual voice into text and include the text in the data stream. These limitations fall within the scope of the abstract idea as set out above. 
Claims 6 and 16 additionally recite the controlled medical environment including a voice transcription module which performs the function of identifying the individual's voice and transcribing it into text.
Paragraph 62 states that a voice transcription module “may apply voice recognition methods including deep recurrent or long short-term memory neural networks as well as Gaussian Mixture Models…”. The voice transcription module is accordingly given its broadest reasonable interpretation as software.
However, the broad recitation of a module as performing data processing functions including voice transcription only amounts to mere instructions to implement functions within the abstract idea using computing elements as tools. The module itself is only broadly recited with no structure, and the disclosure only generally describes potential algorithms. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 7 and 17 recite detecting a request for a telemedicine consultation by a direct request, an indirect request or fulfillment of a pre-specified trigger for a telemedicine consultation. These limitations fall within the scope of the abstract idea as set out above. 
Claims 7 and 17 additionally recite the controlled medical environment including a trigger module which performs the function of detecting the request.
Paragraph 65 states that a trigger module may accept a request for a telemedicine consultation either as text, as a spoken request, or based on a detected event. However, the disclosure does not provide any description of the structure of the recited module, and only discloses the functions performed by the module. The module is accordingly given its broadest reasonable interpretation as generic computer software.
The recitation of a “trigger module” as performing data processing functions including accepting a request for a telemedicine consultation only amounts to mere instructions to implement functions within the abstract idea using computing elements as tools. The module itself is only broadly recited with no structure, and the disclosure only generally describes the module in terms of its function. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 8 and 18 recite receiving the events and the request for the telemedicine consultation and outputting a subset of events. These limitations fall within the scope of the abstract idea as set out above. 
Claims 8 and 18 additionally recite the summarization service module including a summary extraction module which performs the function of receiving the events and request and outputting a subset of events.
Paragraphs 70 and 74 describe functions performed by a summary extraction module, but does not provide any description of structure associated with the recited module, and only discloses the functions performed by the module. The module is accordingly given its broadest reasonable interpretation as a generic computer component.
The recitation of a “summarization service module” as performing data processing functions including outputting a subset of events only amounts to mere instructions to implement functions within the abstract idea using computing elements as tools. The module itself is only broadly recited with no structure, and the disclosure only generally describes the module in terms of its function. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 9 and 19 recite receiving a video stream and the subset of events and assembling a summary video in a temporal order. These limitations fall within the scope of the abstract idea as set out above. 
Claims 9 and 19 additionally recite the summarization service module including a summary presentation module which performs the function of assembling the summary video, and the audiovisual monitoring module as supplying the video stream.
Paragraphs 71 and 72 describe functions performed by a summary presentation module, but does not provide any description of structure associated with the recited module, and only discloses the functions performed by the module.
Paragraph 58 of the specification as originally filed states that “the audiovisual monitoring module 203 may be implemented by standard methods and equipment.” Further disclosure of the structure of the audiovisual is not provided in paragraph 58 or elsewhere in the specification or drawings. Given the lack of any disclosed hardware, the audiovisual monitoring module is given its broadest reasonable interpretation as a generic computing device.
Each of the above elements only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools. The audiovisual monitoring module is merely used as a tool to implement the provision of video and the summarization service module is only broadly recited as implementing the data processing function of assembling the summary video. These elements are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 10 and 20 recite wherein augments the summary video by captioning the summary video and providing a visual display of measurements. These limitations fall within the scope of the abstract idea as set out above. 
Claims 10 and 20 additionally recite the summary presentation module in the summarization service module as performing the functions of captioning the summary video and providing the visual display of measurements, and the plurality of medical devices as providing the measurements.
As cited above, paragraphs 71 and 72 describe functions performed by a summary presentation module, but does not provide any description of structure associated with the recited module, and only discloses the functions performed by the module.
Paragraph 48 states that the medical devices “may perform acquisition of medical measurements,” while paragraph 63 provides “vital signs and other measurements” as example types of data outputted by medical devices. However, no disclosure is provided of any specific devices or structure. Given the lack of any disclosed hardware, the medical devices are given their broadest reasonable interpretation as generic sensing devices.
Each of the above elements only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools. The summarization service module is merely used as a tool to implement the data processing function of captioning video and providing the visual display of measurements, and the medical devices are only broadly recited as the source of the measurements. These elements are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Thus, taken alone, the above-described additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claims 2 and 12, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “improving, by the summarization service module, the generation of the audiovisual summary using the feedback from the telemedicine provider.”
Paragraphs 12, 47, and 55 describe improving a summarization service module and/or report extraction and presentation using feedback from a telemedicine provider. However, the disclosure does not provide any description of how the function of improving the summary generation is actually performed using feedback, or what constitutes either of feedback or “improvement.” 
By not providing any example of an algorithm or steps used to achieve this claimed function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
	
	
	


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an “audiovisual monitoring module” in claims 1, 5, 9, 11, 15, and 19;
“medical devices” in claims 1, 10, 11, and 20;
a “summarization service module” in claims 1-3, 8-13, and 18-20;
a “patient identification module” in claims 4 and 14;
a “text transcription module” in claims 5 and 15;
a “voice transcription module” in claims 6 and 16;
a “trigger module” in claims 7 and 17;
a “summary extraction module” in claims 8 and 18; and
a “summary presentation module” in claims 9, 10, 19, and 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire respectively claimed functions and to clearly link the structure, material, or acts to the functions. 
an “audiovisual monitoring module” in claims 1, 5, 9, 11, 15, and 19;
“medical devices” in claims 1, 10, 11, and 20;
a “summarization service module” in claims 1-3, 8-13, and 18-20;
a “patient identification module” in claims 4 and 14;
a “text transcription module” in claims 5 and 15;
a “trigger module” in claims 7 and 17;
a “summary extraction module” in claims 8 and 18; and
a “summary presentation module” in claims 9, 10, 19, and 20

Paragraph 58 of the specification as originally filed states that “the audiovisual monitoring module 203 may be implemented by standard methods and equipment.” Further disclosure of the structure of the audiovisual is not provided in paragraph 58 or elsewhere in the specification or drawings. 
Paragraph 48 states that the medical devices “may perform acquisition of medical measurements,” while paragraph 63 provides “vital signs and other measurements” as example types of data outputted by medical devices. However, no disclosure is provided of any specific devices or structure. 
Paragraph 53 states that the system “further includes a summarization service module 104 that receives data from a data stream…”. However, no disclosure is provided of any actual structure associated with the summarization service module. 
Paragraph 60 discloses the patient identification module as including any of retina scanning devices, password identification, vision-based face recognition systems, and voice recognition systems. However, the disclosure must clearly link sufficient corresponding structure, material, or acts for performing the entire claimed functions. While the disclosed structure is sufficient for obtaining a patient’s identity, the disclosure does not clearly link sufficient corresponding structure, material, or acts for performing the function of including the position and identity in the data stream.
Paragraph 61 discloses the text transcription module as a module “which may apply speech-to-text technology, which may be trained on samples of speech from similar clinical visits and may output annotations for the audiovisual data stream.” However, the disclosure does not clearly link associated structure constituting “speech-to-text technology” or what constitutes a “module.”
Paragraph 65 states that a trigger module may accept a request for a telemedicine consultation either as text, as a spoken request, or based on a detected event. However, the disclosure does not clearly associated structure, material, or acts with the recited module, and only discloses the functions performed by the module.
Paragraphs 70 and 74 describe functions performed by a summary extraction module, but does not clearly associated structure, material, or acts with the recited module, and only discloses the functions performed by the module.
Paragraphs 71 and 72 describe functions performed by a summary presentation module, but does not clearly associated structure, material, or acts with the recited module, and only discloses the functions performed by the module.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al (US Patent Application Publication 2019/0051387) in view of Pinter et al (US Patent Application Publication 2018/0308565).

With respect to claim 1, Owen discloses the claimed method for automated, multimodal summarization of a medical visit in a controlled medical environment (Figures 1 and 2), the method comprising the steps of:
capturing, by an audiovisual monitoring module and a plurality of medical devices, a data stream of the medical visit in the controlled medical environment (Figure 2, [45], [49], [52], [68], and [74] describe the system monitoring a clinical space using audio and video devices as well as receiving data from various physiological and patient monitoring devices);

collecting, by the audiovisual monitoring module, a request for a telemedicine consultation ([84] describes the pre-visit portion as including phone calls, text messages, and video conferences initiated by the patient or others, i.e. a telemedicine consultation request);

performing, by a summarization service module, a summary extraction to select portions of the data stream ([130], [131], [135], and [136] describe associating portions of the audio and video data with specific participants; [205] and [212]-[216] describe the system extracting portions of the audio/video data corresponding to participants; [227], [235], [236], [239], [241], [249], and [252]-[254] describe identifying portions of the audio and video data indicative of a medical condition);

generating, by the summarization service module, an audiovisual summary ([205] and [212]-[216] describe filtering the audio/video data based on a particular participant; [227], [235], [236], [239], [241], [249], and [252]-[254] describe providing portions of the audio and video data indicative of a medical condition. Examiner notes that the broadest reasonable interpretation of a “summary” includes information filtered based on a criteria, and that the claim does not specify what information is contained within the summary or criteria used to generate it); and

transmitting, by the summarization service module, the audiovisual summary to a telemedicine provider (Figures 20 and 21, [205], [212]-[216], [241], and [253] describe rendering the filtered portions to the user);

but does not expressly disclose:
the provider being a telemedicine provider.

However, Pinter teaches that it was old and well known in the art of automated clinical documentation before the effective filing date of the claimed invention to transmit a clinical summary to a telemedicine provider (Figure 3 element 310, [22], [27], [35], and [53] describe providing a generated clinical note to a remote telemedicine provider).
Therefore it would have been obvious to one of ordinary skill in the art of automated clinical documentation before the effective filing date of the claimed invention to modify the system of Owen to transmit a clinical summary to a telemedicine provider as taught by Pinter since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Owen already discloses transmitting the audiovisual summary to a provider as well as a patient engaging in a remote video conference, and transmitting the audiovisual summary to a telemedicine provider as taught by Pinter would provide that same function in Owen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 1. Owen further discloses:
receiving, by the summarization service module, feedback from the provider on a generated summary ([68] and [69] describe the provider reviewing the transcript and medical record, i.e. a summary); and

improving, by the summarization service module, the generation of the summary using the feedback from the provider ([69] describes using corrections provided by the medical provider to improve the performance of the documentation process);

but does not expressly disclose:
the provider being a telemedicine provider;
receiving the feedback about, and improving the generation of, the audiovisual summary.

However, Pinter teaches that it was old and well known in the art of automated clinical documentation before the effective filing date of the claimed invention to receive feedback about an audiovisual summary from a telemedicine provider and to improve the generation of the audiovisual summary using the feedback (Figure 3 elements 310-314, [22], [27], [29], [30], [53], and [54] describe receiving corrections to a generated multimedia clinical note from a remote telemedicine provider and updating the model used to generate the note based on the suggestions).
Therefore it would have been obvious to one of ordinary skill in the art of automated clinical documentation before the effective filing date of the claimed invention to modify the combination of Owen and Pinter to receive feedback about an audiovisual summary from a telemedicine provider and to improve the generation of the audiovisual summary using the feedback as taught by Pinter since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Owen and Pinter already teaches receiving feedback from a provider about a generated summary and improving the generation of the summary based on that feedback, and having the provider be a telemedicine provider and the summary be an audiovisual summary as taught by Pinter would provide that same function in the combination of Owen and Pinter, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 3, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 1. Owen further discloses: 
wherein the data stream is annotated with events before being transmitted to the summarization service module ([130], [131], [135], and [136] describe associating portions of the audio and video data with specific participants; [222] and [223] describe associating portions of the audio and video data with respective portions of the encounter; [227], [235], [236], [239], [241], [249], and [252]-[254] describe identifying portions of the audio and video data indicative of a medical condition. Examiner notes that the broadest reasonable interpretation of an “event” may include any content of the data).

With respect to claim 4, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 1. Owen further discloses:
wherein the controlled medical environment includes a patient identification module configured to identify an individual in the controlled medical environment and include position and identity in the data stream (Figure 10, [130], [131], [135], and [136] describe associating portions of the audio and video data with specific participants; [205] and [212]-[216] describe filtering the audio/video data based on a particular participant).

With respect to claim 5, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 1. Owen further discloses: 
wherein the controlled medical environment includes a text transcription module configured to transcribe speech from the audiovisual monitoring module into text and include the text in the data stream ([60], [68], [154]-[157], [171], and [172] describe the system recording speech as part of the audio data and generating the transcript from the speech; Figures 13A-D illustrate the transcript).

With respect to claim 6, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 1. Owen further discloses: 
wherein the controlled medical environment includes a voice transcription module configured to identify an individual's voice and transcribe the individual voice into text and include the text in the data stream ([60], [68], [154]-[157], [171], and [172] describe the system recording speech as part of the audio data and generating the transcript from the speech; [144]-[148] describe identifying the specific individual and including their identity in the data; Figures 13A-D illustrate the transcript and included identities).

With respect to claim 8, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 3. Owen further discloses: 
wherein the summarization service module includes a summary extraction module configured to receive the events and the request for the telemedicine consultation and outputs a subset of events ([205] and [212]-[216] describe filtering the audio/video data based on a particular participant; [227], [235], [236], [239], [241], [249], and [252]-[254] describe providing portions of the audio and video data indicative of a medical condition; [84] describes the pre-visit portion as including phone calls, text messages, and video conferences initiated by the patient, i.e. the patient requested a telemedicine consultation).

With respect to claim 9, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 8. Owen further discloses: 
wherein the summarization service module includes a summary presentation module configured to receive a video stream from the audiovisual monitoring module and the subset of events and assembles a summary video in a temporal order (Figures 20 and 21, [205], [212]-[216], [241], and [253] describe rendering the filtered and temporally arranged portions of the audio/video data to the user). 

With respect to claim 11, Owen discloses the claimed system for automated, multimodal summarization of a medical visit in a controlled medical environment (Figures 1 and 2), the system comprising:
an audiovisual monitoring module and a plurality of medical devices configured to capture a data stream of the medical visit in the controlled medical environment (Figure 2, [45], [49], [52], [68], and [74] describe the system monitoring a clinical space using audio and video devices as well as receiving data from various physiological and patient monitoring devices), wherein the audiovisual monitoring module is configured to collect a request for a telemedicine consultation ([84] describes the pre-visit portion as including phone calls, text messages, and video conferences initiated by the patient, i.e. a telemedicine consultation request); and

a summarization service module configured to:
perform a summary extraction to select portions of the data stream ([130], [131], [135], and [136] describe associating portions of the audio and video data with specific participants; [205] and [212]-[216] describe the system extracting portions of the audio/video data corresponding to participants; [227], [235], [236], [239], [241], [249], and [252]-[254] describe identifying portions of the audio and video data indicative of a medical condition);

generate an audiovisual summary ([205] and [212]-[216] describe filtering the audio/video data based on a particular participant; [227], [235], [236], [239], [241], [249], and [252]-[254] describe providing portions of the audio and video data indicative of a medical condition. Examiner notes that the broadest reasonable interpretation of a “summary” includes information filtered based on a criteria, and that the claim does not specify what information is contained within the summary or criteria used to generate it); and

transmit the audiovisual summary to a telemedicine provider (Figures 20 and 21, [205], [212]-[216], [241], and [253] describe rendering the filtered portions to the user);

but does not expressly disclose:
the provider being a telemedicine provider.

However, Pinter teaches that it was old and well known in the art of automated clinical documentation before the effective filing date of the claimed invention to transmit a clinical summary to a telemedicine provider (Figure 3 element 310, [22], [27], [35], and [53] describe providing a generated clinical note to a remote telemedicine provider).
Therefore it would have been obvious to one of ordinary skill in the art of automated clinical documentation before the effective filing date of the claimed invention to modify the system of Owen to transmit a clinical summary to a telemedicine provider as taught by Pinter since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Owen already discloses transmitting the audiovisual summary to a provider as well as a patient engaging in a remote video conference, and transmitting the audiovisual summary to a telemedicine provider as taught by Pinter would provide that same function in Owen, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 12 recites limitations similar to those recited in claim 2, and is rejected on the same grounds set out with respect to claim 2 above.

Claim 13 recites limitations similar to those recited in claim 3, and is rejected on the same grounds set out with respect to claim 3 above.

Claim 14 recites limitations similar to those recited in claim 4, and is rejected on the same grounds set out with respect to claim 4 above.

Claim 15 recites limitations similar to those recited in claim 5, and is rejected on the same grounds set out with respect to claim 5 above.

Claim 16 recites limitations similar to those recited in claim 6, and is rejected on the same grounds set out with respect to claim 6 above.

Claim 18 recites limitations similar to those recited in claim 8, and is rejected on the same grounds set out with respect to claim 8 above.

Claim 19 recites limitations similar to those recited in claim 9, and is rejected on the same grounds set out with respect to claim 9 above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al (US Patent Application Publication 2019/0051387) in view of Pinter et al (US Patent Application Publication 2018/0308565) as applied to claims 1 and 11 above, and further in view of Neff et al (US Patent Application Publication 2020/0066414).

With respect to claim 7, Owen/Pinter teaches the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 1. Owen does not expressly disclose wherein the controlled medical environment includes a trigger module configured to detect a request for a telemedicine consultation by a direct request, an indirect request or fulfillment of a pre-specified trigger for a telemedicine consultation.
While Pinter describes a telemedicine consultation with a patient, it does not specify trigger module detecting the request. However, Neff teaches that it was old and well known in the art of telemedicine before the effective filing date of the claimed invention to detect a request for a telemedicine consultation by a direct request (Figure 4, [86], [111]-[115], and [139]-[144] describe a patient directly requesting a telemedicine consultation with a provider).
Therefore it would have been obvious to one of ordinary skill in the art of telemedicine before the effective filing date of the claimed invention to modify the combination of Owen and Pinter to detect a direct request for a telemedicine consultation as taught by Neff since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Owen and Pinter already discloses a telemedicine consultation, and receiving the request by detecting a direct request as taught by Neff would serve that same function in Owen and Pinter, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 17 recites limitations similar to those recited in claim 7, and is rejected on the same grounds set out with respect to claim 7 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al (US Patent Application Publication 2019/0051387) in view of Pinter et al (US Patent Application Publication 2018/0308565) as applied to claims 9 and 19 above, and further in view of Johnson et al (US Patent Application Publication 2018/0315428) and Amble et al (US Patent Application Publication 2015/0035959).

With respect to claim 10, Owen/Pinter discloses the method for automated, multimodal summarization of a medical visit in a controlled medical environment of claim 9. Owen does not expressly disclose wherein the summary presentation module in the summarization service module augments the summary video by captioning the summary video and providing a visual display of measurements from the plurality of medical devices.
However, Johnson teaches that it was old and well known in the art of medical transcription before the effective filing date of the claimed invention to augment a summary video by captioning the video ([65], [69], [80], [243], and [245] describe a medical transcription system for capturing video and captioning the video).
Therefore it would have been obvious to one of ordinary skill in the art of medical transcription before the effective filing date of the claimed invention to modify the combination of Owen and Pinter to augment the summary video by captioning the video as taught by Johnson since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Owen and Pinter already teaches creating a summary video of a patient encounter as well as transcribing text, and captioning the summary video as taught by Johnson would serve that same function in Owen and Pinter, making the results predictable to one of ordinary skill in the art (MPEP 2143).
Amble further teaches that it was old and well known in the art of medical transcription before the effective filing date of the claimed invention to augment a summary video by providing a visual display of measurements from a plurality of medical devices (Figures 5 and 7, [32], [37], [47], [122], [134], and [147] describe a telemedicine system which records video of the patient and data from medical devices connected to the patient, and allows users to review portions of the telemedicine session including the device measurements).
Therefore it would have been obvious to one of ordinary skill in the art of medical transcription before the effective filing date of the claimed invention to modify the combination of Owen and Pinter to augment the summary video by providing a visual display of measurements from a plurality of medical devices as taught by Amble since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Owen and Pinter already teaches creating a summary video of a patient encounter as well as capturing medical device data from the patient, and providing a view of the medical device data as an augmentation to the summary video as taught by Amble would serve that same function in Owen and Pinter, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 20 recites limitations similar to those recited in claim 10, and is rejected on the same grounds set out with respect to claim 10 above.
                                                                                                                                                                                    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al, Architecture of Portable Electronic Medical Records System Integrated with Streaming Media describes a medical record system having a medical video database with patient video files as well as making those files available as part of a medical record (see e.g. Figures 1 and 2, p.26 Col 2 ¶6, p.29 Col 1 ¶6 – Col 2 ¶1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gregory Lultschik/Examiner, Art Unit 3626